Citation Nr: 1013843	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  98-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1973, and from February 1975 to February 1978.  This 
case arises from October 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).

In an April 1999 decision, the Board, in pertinent part, 
granted service connection for right ear hearing loss and 
remanded the issue of entitlement to service connection for a 
skin disability, to include xerosis and pruritis.

In a June 2002 rating decision, the RO denied the Veteran's 
service connection claims for a psychiatric disability, to 
include posttraumatic stress disorder and for a back 
disability.  It also denied a compensable evaluation for 
right ear hearing loss, and determined that new and material 
evidence had not been received to reopen a service connection 
claim for headaches.

In March 2005, the Veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, 
D.C.  A transcript of that hearing is of record and has been 
reviewed.

In May 2005, the Board reopened the issue of entitlement to 
service for headaches, and remanded the other issues on 
appeal for further development.

In February 2007, the Board granted service connection for a 
skin disability, and an acquired psychiatric disability; 
denied an increased rating for right ear hearing loss; and 
remanded the issues of entitlement to service connection for 
a lumbar spine disability and headaches for further 
development.

In a February 2008 rating decision, the RO granted service 
connection for migraine headaches.  Because the Veteran was 
awarded a complete grant of the benefit sought with respect 
to that matter, it is not currently on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the only issue 
that remains on appeal is entitlement to service connection 
for a lumbar spine disability.  

In a January 2009 decision, the Board denied the Veteran's 
service connection claim for a lumbar spine disability.  The 
Veteran subsequently filed a timely appeal of the Board's 
January 2009 decision with the United States Court of Appeals 
for Veterans Claims (Court).  In November 2009, the Court 
vacated the January 2009 Board decision and remanded it for 
further action consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine 
disability, which he attributes to a fall from a truck during 
service.  

The Veteran's service treatment records are completely 
negative for back complaints or treatment.  A report of 
general medical examination dated October 1995 noted that the 
Veteran reported upper back pain of 15-20 years duration, but 
does not appear to have been diagnosed with any low back 
disorder, or to have been seen with any low back complaints, 
until 1998.  

The Veteran's primary care physician, in a July 2006 letter, 
indicated that the Veteran had spondylolisthesis that had 
been documented by radiographic studies.  The examiner 
indicated that, since this condition is congenital, it must 
have been present at the time of the Veteran's active 
military service.  The physician indicated that it was highly 
likely that the Veteran's fall off of an armored personnel 
carrier while on active duty exacerbated his condition of 
spondylolisthesis.  The examiner indicated that the 
spondylolisthesis continued to be a contributing cause of the 
Veteran's chronic low back pain.

Pursuant to the Board's 2007 remand, the Veteran underwent a 
VA examination in September 2007 and the examiner concluded 
that "[i]t would be mere speculation, based on the present 
evidence and the absence of evidence to make a statement 
whether the Veteran's current lumbar spine condition is 
related to military service."  However, as indicated in the 
2009 Joint Motion, "an examiner's statement, which recites 
the inability to come to an opinion, provides neither 
positive nor negative support for service connection."  See 
Fagan v. Shinseki, 573 F.3d, 1282, 1289 (Fed. Cir. 2009).  
Given this recent decision, the Board finds that 
clarification as to the etiology of the lumbar spine 
disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
transferred to the examiner who conducted 
the September 2007 VA examination of the 
spine.  The VA examiner is specifically 
requested to prepare an addendum in which 
she clarifies the etiology of the 
Veteran's current lumbar spine 
disability.  

Specifically, the examiner should 
indicate whether there is a 50 percent 
probability or greater that the Veteran's 
current lumbar spine disability is 
related to service.  The examiner is 
asked reconcile any opinion with the 
Veteran's service treatment records, the 
post-service treatment records which 
appear to show back injuries in 1998 and 
2000, the opinion of the Veteran's 
primary care physician in July 2006, and 
the September 2007 examination report.  
It is noted that the inability to provide 
an opinion without resorting to mere 
speculation is neither positive nor 
negative evidence.  A complete rationale 
for any opinion expressed should be 
included in the report.

If the September 2007 examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the Veteran should be 
scheduled for a new C&P examination.

2.  Thereafter, the RO should re- 
adjudicate the claim.  If any benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should then be returned to the Board, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


